DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12 in the reply filed on 11/1/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009140266 (“Wiesner et al.”) in view of WO 01/85824 (“Tincher et al.”), and in view of US Pub. No. 20060204441 (“Atala et al.”).
With regards to Claims 1-4, Wiesner et al. teaches a fiber, wherein the fiber has a diameter of between 100 nm and about 1500 nm, wherein the fiber comprises polyester poly(lactic-co-glycolic acid) (PLGA) and cellulose acetate (CA) having a molecular weight of 30,000 D and 50,000 D (Abstract, Table I, [00012], [00061], [000172], and [000177]).    
Wiesner et al. does not teach PLGA having a molecular weight between about 40 kD and about 250 kD, wherein the PLGA is at least 70% by weight of the fiber.  Wiesner et al. does not teach CA is between 5% to 15% by weight of the fiber. 

Atala et al. teaches a fiber comprising PLGA, wherein PLGA has a molecular weight of 110 kD ([0011] and [0151]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for Wiesner et al. use PLGA with a molecular weight of 110 kD to be biocompatible and increase mechanical strength in its fiber ([0055] and [0151]).  

With regards to Claim 5, Wiesner et al. teaches its fiber further comprising a cargo in the range of 0.001 and 90 weight percent, and wherein the cargo is selected from the group consisting of therapeutic agents, diagnostic agents, peptides, growth factors, and detectable labels ([00019] and [00022]). 

With regards to Claims 7 and 12, Wiesner et al. teaches a plurality of fibers are linked together to form a matrix (Figs. 7-9 and [00017]), wherein the matrix further comprise a cargo loaded on and/or within the matrix [00019] and [00022]).  

With regards to Claim 8, Wiesner et al. teaches the matrix as set forth above. 
Wiesner et al. does not teach the size of its matrix. 
2 and about 80 cm2 in order to function and fit into different sized patients or target areas [0087].
 
With regards to Claim 11, Wiesner et al. recognizes that its matrix can be used with pharmaceutical, biologically active substance(s), etc. ([00022] and [00046]).  
	Wiesner et al. does not specifically teach biological cells seeded on and/or within the matrix.  
	However, Atala et al. teaches biological cells are seeded on and/or within its matrix ([0006], [0028], [0081], and [0120]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have biological cells seeded on and/or within the matrix of Wiesner et al. to necessarily provide therapeutics during use.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009140266 (“Wiesner et al.”) in view of WO 01/85824 (“Tincher et al.”), and in view of US Pub. No. 20060204441 (“Atala et al.”) as applied to Claim 7 above, and further in view of WO 2014126575 (“Fong et al.”). 
Wiesner et al. teaches the matrix comprising a fiber layer as set forth above.  
Wiesner et al. does not teach its fiber layer that is between about 500 µm and about 2 mm thick.  Wiesner et al. further does not teach its matrix comprising a plurality of fiber layers. 
However, Atala et al. teaches a fiber layer with a thickness of 1 mm [0175], and Fong et al. teaches a matrix comprising a plurality of fiber layers (Tables 3 and 4), wherein both are in the same field of endeavor as Wiesner et al. and Applicant.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785


/Holly Rickman/            Primary Examiner, Art Unit 1785